

115 SRES 135 ATS: Expressing support for the designation of May 1, 2017, as “Silver Star Service Banner Day”.
U.S. Senate
2017-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 135IN THE SENATE OF THE UNITED STATESApril 24, 2017Mr. Blunt (for himself and Mrs. McCaskill) submitted the following resolution; which was referred to the Committee on Armed ServicesMay 1, 2017Committee discharged; considered and agreed toRESOLUTIONExpressing support for the designation of May 1, 2017, as Silver Star Service Banner Day.
	
 Whereas the Senate has always honored the sacrifices made by the wounded and ill members of the Armed Forces;
 Whereas the Silver Star Service Banner has come to represent the members of the Armed Forces and veterans who were wounded or became ill in combat in the wars fought by the United States;
 Whereas the Silver Star Families of America was formed to help the people of the United States remember the sacrifices made by the wounded and ill members of the Armed Forces by designing and manufacturing Silver Star Service Banners and Silver Star Flags for that purpose;
 Whereas the sole mission of the Silver Star Families of America is to evoke memories of the sacrifices made by members of the Armed Forces and veterans on behalf of the United States through the presence of a Silver Star Service Banner in a window or a Silver Star Flag flying;
 Whereas the sacrifices made by members of the Armed Forces and veterans on behalf of the United States should never be forgotten; and
 Whereas May 1, 2017, is an appropriate date to designate as Silver Star Service Banner Day: Now, therefore, be it
	
 That the Senate— (1)supports the designation of May 1, 2017, as Silver Star Service Banner Day; and
 (2)calls upon the people of the United States to observe Silver Star Service Banner Day with appropriate programs, ceremonies, and activities.